Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,698,376).
Regarding claim 1, Chen discloses a resonator device (Fig 1, columns 4-6) comprising: a base substrate (104) that is formed of a single crystal semiconductor (Column 5, line 20) and includes a first surface (top); a resonator element (102, column 4, lines 54-55, column 5, lines 50-55) attached to the first surface of the base substrate; and a cover (112) that is bonded to the first surface of the base substrate (column 6, lines 3-16), accommodates the resonator element between the cover and the base substrate, and 
Chen does not expressly disclose a cover (cap 112) being formed of a single crystal semiconductor.
As suggested (column 5, lines 56 - column 6, line 16), the cover and the base substrate are both able to embed IC (106 and 107) that one skill in the art would have recognized that they are formed of same material including a single crystal semiconductor.
As for the bonding material - the amorphous layer, one of ordinary skill in the art would have used any material that is amorphous because such a material would have been a well-known material in the art.
Regarding claim 2, Chen implies the resonator device wherein a material of the base substrate and a material of the cover are the same.  
Regarding claim 3, Chen implies the resonator device wherein the single crystal semiconductor is single crystal silicon.  
Regarding claim 4, Chen discloses the resonator device wherein the cover includes a recess portion (103) having an opening, the resonator element is accommodated in the recess portion, and the opening is closed with the base substrate.  
Regarding claim 5, Chen discloses the resonator device (Fig 1) wherein a bonding area between the base substrate and the cover is positioned 
Fig. 1 shows the cover is positioned just outer edge of the first surface but not inside. However, such inside configuration would have been obvious to one of ordinary skill in the art, because it is a matter of cosmetic design preference.
Regarding claim 6, Chen discloses the resonator device (Fig 1) wherein the base substrate includes a recess portion (103) having an opening, the resonator element is accommodated in the recess portion, and the opening of the recess portion is closed with the cover.  
Regarding claim 7, Chen discloses the resonator device (Fig 1) wherein the base substrate includes a second surface in a front-rear relationship with the first surface and a side surface coupling the first surface to the second surface, and in plan view of the base substrate, the side surface includes a part positioned outside an outer edge of the first surface.  
Regarding claim 8, Chen implies a resonator module comprising: the resonator device; and an oscillation circuit (column 2, line 19) oscillating the resonator element.  
Regarding claim 9, Chen implies an electronic apparatus comprising: the resonator device.  
Regarding claim 10, Chen implies a vehicle comprising: the resonator device.  
It is noted that the intended use recitations have not been given any patentable weight.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/776,076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the reference claims.  The lacking features/limitations in Claim 1 of this application from the claim 2 of the reference application are “a cover is formed of a single crystal semiconductor” and “the base substrate and the cover are bonded through an amorphous layer”   One of skill in the art would have recognized that such features are present in the resonator device as recited claim 2 of the reference application because it is well known that the both base substrate and the cover are formed of the same material and it is also well known that the bonding material is an amorphous.  Therefore, one would recognize such features present in the resonator device as recited claim 2 of the reference application or it would have been obvious to one of ordinary in the art to modify the device to include such well-known features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ref1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849